DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 27th, 2021 have been fully considered but they are not fully persuasive.
	Regarding the applicant’s argument regarding the rejection under 35 U.S.C 101, the amendments to the independent claims adding the determining a start time and end limitation and the reference starting and ending value limitation pushes the claims beyond practically being performed in the human mind.  Therefore, the 101 rejection is withdrawn.
	Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 102 and 103, the amendments and arguments are not persuasive.  Regarding the amendment of changing blood pressure to specifically systolic and diastolic blood pressure based on the specific features, Sethi teaches finding both systolic and diastolic blood pressure from different time intervals (Paragraphs 0060-0065).  Sethi also teaches determining a start time and end time of the intervals based on the period of the waveform and a reference starting and ending value for the time intervals (Paragraphs 0060-0065).  These sections of Sethi teach the independent claim language well, and the dependent claim rejections have been adapted to better support the rejection of the independent claims.  The arguments for the removal of the 103 rejections were based on removal of the 102 rejections.  Therefore, both the 102 and 103 rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 13-15, 17-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi (US 20090326393 A1).
Regarding claim 1, Sethi teaches a blood pressure estimating apparatus comprising (Abstract:  “systems and methods are provided for non-invasive continuous blood pressure determination”): 
a sensor configured to measure a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”); and 
a processor configured to obtain a first feature based on a first area under the bio-signal waveform in a first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”), 
obtain a second feature based on a second area under the bio-signal waveform in a second time interval which is different from the first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”), and 
(Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)” and Paragraph 0065:  “The area of the upper pulse section may be measured and used to determine systolic blood pressure and the area of the lower pulse section may be measured and used to determine diastolic blood pressure”), 
wherein the processor is further configured to determine a start time and an end time of each of the first time interval and the second time interval based on a bio-signal period of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  a single PPG pulse is used; therefore, the intervals are partially based upon the period), and a reference starting value and a reference ending value of each of the first time interval and the second time interval (Fig. 10 and Paragraph 0060:  “The pulse may be split along segment 1070 which may extend from an approximate midpoint of the upstroke of the pulse (a point between the starting point 1010 and maximum point 1060) to an approximate midpoint of the downstroke of the pulse (a point between maximum point 1060 and end point 1020)”:  reference values are based on the midpoints of the pulse and used to help determine the intervals).

Regarding claim 2, Sethi teaches a system wherein the processor is further configured to estimate the SBP and the DBP by applying a blood pressure estimation model (Paragraph 0054:  “enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined”) to each of the first feature and the second feature (Paragraph 0062:  “ Area 1030 corresponding to the upper section of the pulse may be used to determine systolic blood pressure while area 1050 corresponding to the lower section of the pulse may be used to determine diastolic blood pressure”).

Regarding claim 4, Sethi teaches a system wherein the reference starting value and the reference ending value of each of the first time interval and the second time interval comprise at least one of a constant value (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  start and end of the PPG signal pulse are used for part of the interval) and a variable value which is adaptively changed according to a shape of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “The pulse may be split along segment 1070 which may extend from an approximate midpoint of the upstroke of the pulse (a point between the starting point 1010 and maximum point 1060) to an approximate midpoint of the downstroke of the pulse (a point between maximum point 1060 and end point 1020)”).

Regarding claim 5, Sethi teaches a system wherein the processor is further configured to obtain the first area of the first time interval and the second area of the second time interval by integrating differences between an amplitude value of the bio-signal waveform and an amplitude value of a baseline of the bio-signal waveform, for the first time interval and the second time interval, respectively (Paragraph 0084:  “For example, processing circuitry 450 may compute an area of an upper portion, lower portion, or both relative to a time-domain or a baseline using, for example, integration techniques”).

Regarding claim 6, Sethi teaches a system wherein the amplitude value of the baseline comprises at least one of an amplitude value of the bio-signal waveform at a measurement start time of (Paragraph 0065:  “A mean, max, median, min, or some other suitable value may more easily be computed from the multiple area measurements”).

Regarding claim 7, Sethi teaches a system wherein the processor is further configured to determine the start time and the end time of each of the first time interval and the second time interval based on at least one of a start time and an end time of measurement of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  a single PPG pulse is used; therefore, the intervals are partially based upon the period), a first time of a position of a pulse waveform component present in the bio-signal waveform (Paragraph 0052:  “other notches (not shown) in different sections of the pulse (e.g., at the beginning (referred to as an ankle notch)”), a second time of a dicrotic notch position of the bio-signal waveform (Paragraph 0052:  “use this information to determine locations of, for example, a dichrotic notch”), times calculated by multiplying the first time and the second time by a predetermined coefficient, and times of an internally dividing point obtained by applying a weighted value to the first time and the second time (Paragraph 0069:  “This is understood as the initial measurements that are used as the coefficients of the equations or functions that approximate the sample values shown in the graphs”).


Regarding claim 8, Sethi teaches a system wherein the processor is further configured to perform differentiation on the bio-signal waveform to obtain a differential signal, and determine a local minimum point of the differential signal to be the position of the pulse waveform component (Paragraph 0052:  “pulse detection circuitry 430 may compute the second derivative of the PPG signal to find the local minima and maxima points and may use this information to determine locations of, for example, a dichrotic notch”).

Regarding claim 13, Sethi teaches a system wherein the processor is further configured to:  33obtain a third feature from the bio-signal waveform based on at least one of a shape of the bio-signal waveform (Paragraph 0063:  “middle section”), a time value and an amplitude value of a maximum point of the bio-signal waveform, a time value and an amplitude value of a minimum point of the bio-signal waveform, a time value and an amplitude value of a position of a pulse waveform component present in the bio-signal waveform, and an area under the bio-signal waveform in a third time interval (Paragraph 0056:  “The measured value of area 640 may be used to determine systolic and diastolic blood pressure”); 
estimate the SBP based on the first feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”); and 
estimate the DBP based on the second feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”).

Regarding claim 14, Sethi teaches a blood pressure estimating method comprising:  
measuring a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”);
determining a start time and an end time of each of the first time interval and the second time interval based on a bio-signal period of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  a single PPG pulse is used; therefore, the intervals are partially based upon the period), and a reference starting value and a reference ending value of each of the first time interval and the second time interval (Fig. 10 and Paragraph 0060:  “The pulse may be split along segment 1070 which may extend from an approximate midpoint of the upstroke of the pulse (a point between the starting point 1010 and maximum point 1060) to an approximate midpoint of the downstroke of the pulse (a point between maximum point 1060 and end point 1020)”:  reference values are based on the midpoints of the pulse and used to help determine the intervals),
obtaining a first area under the bio-signal waveform in the first time interval and a second area under the bio-signal waveform in the second time interval which is different from the first time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately”); 
obtaining a first feature and a second feature based on the first area and the second area, respectively (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately. Each portion's area may then be used to either determine the systolic blood pressure or diastolic blood pressure”); and 
estimating a systolic blood pressure (SBP) and a diastolic blood pressure (DBP) based on the first feature and the second feature, respectively (Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)” and Paragraph 0065:  “The area of the upper pulse section may be measured and used to determine systolic blood pressure and the area of the lower pulse section may be measured and used to determine diastolic blood pressure”)”).

Regarding claim 15, Sethi teaches a method wherein the estimating the SBP and the DBP comprises estimating the SBP and the DBP by applying a blood pressure estimation model (Paragraph 0054:  “enable processing circuitry 450 to select the equation or empirical data that is appropriate for the patient being examined”) to each of the first feature and the second feature  (Paragraph 0062:  “Area 1030 corresponding to the upper section of the pulse may be used to determine systolic blood pressure while area 1050 corresponding to the lower section of the pulse may be used to determine diastolic blood pressure”).

Regarding claim 17, Sethi teaches a method wherein the reference starting value and the reference ending value of each of the first time interval and the second time interval comprise at least one of a constant value (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  start and end of the PPG signal pulse are used for part of the interval) and a variable value which is adaptively changed according to a shape of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “The pulse may be split along segment 1070 which may extend from an approximate midpoint of the upstroke of the pulse (a point between the starting point 1010 and maximum point 1060) to an approximate midpoint of the downstroke of the pulse (a point between maximum point 1060 and end point 1020)”).

Regarding claim 18, Sethi teaches a method wherein the obtaining the first area and the second area comprises obtaining the first area and the second area by integrating differences between an (Paragraph 0084:  “For example, processing circuitry 450 may compute an area of an upper portion, lower portion, or both relative to a time-domain or a baseline using, for example, integration techniques”).
Regarding claim 19, Sethi teaches a method wherein the amplitude value of the baseline comprises at least one of an amplitude value of the bio-signal waveform at a measurement start time of the bio-signal waveform, a minimum amplitude value of the bio-signal waveform, and an amplitude value of a straight line formed by connecting the start time and the end time of each of the first time interval and the second time interval (Paragraph 0065:  “A mean, max, median, min, or some other suitable value may more easily be computed from the multiple area measurements”).

Regarding claim 20, Sethi teaches a method wherein the obtaining the first area and the second area comprises determining the start time and the end time of each of the first time interval and the second time interval based on at least one of a start time and an end time of measurement of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  a single PPG pulse is used; therefore, the intervals are partially based upon the period), a first time of a position of a pulse waveform component present in the bio-signal waveform (Paragraph 0052:  “other notches (not shown) in different sections of the pulse (e.g., at the beginning (referred to as an ankle notch)”), a second time of a dicrotic notch position of the bio-signal waveform (Paragraph 0052:  “use this information to determine locations of, for example, a dichrotic notch”), times calculated by multiplying the first time and the second time by a predetermined coefficient, and times of an internally dividing point obtained by applying a weighted value to the first time and the second time (Paragraph 0069:  “This is understood as the initial measurements that are used as the coefficients of the equations or functions that approximate the sample values shown in the graphs”).

Regarding claim 23, Sethi teaches a method further comprising obtaining a third feature from the bio-signal waveform based on at least on one or two or more of a shape of the bio-signal waveform (Paragraph 0063:  “middle section”), a time value and an amplitude value of a maximum point of the bio-signal waveform, a time value and an amplitude value of a minimum point of the bio-signal waveform, a time value and an amplitude value of a position of a pulse waveform component present in the bio-signal waveform, and an area under the bio-signal waveform in a third time interval (Paragraph 0056:  “The measured value of area 640 may be used to determine systolic and diastolic blood pressure”), 36wherein the estimating the SBP and the DBP comprises 
estimating the SBP based on the first feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”), and 
estimating the DBP based on the second feature and the third feature (Paragraph 0063:  “Alternatively, any combination of two of the three sections may be measured and used to determine blood pressures”).

Regarding claim 24, Sethi teaches a non-transitory computer readable storage medium (Paragraph 0037:  “computer storage media”) storing a program that is executable by a computer to perform a method comprising: obtaining a bio-signal waveform (Paragraph 0039:  “a pulse of a PPG signal (as discussed in more detail below) that is received from sensor 12”); 
(Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis”);
determining a start time and an end time of each of the first time interval and the second time interval based on a bio-signal period of the bio-signal waveform (Fig. 10 and Paragraph 0060:  “a PPG signal pulse may be split into different sections and the area of each section may be used to determine either the systolic blood pressure or the diastolic blood pressure”:  a single PPG pulse is used; therefore, the intervals are partially based upon the period), and a reference starting value and a reference ending value of each of the first time interval and the second time interval (Fig. 10 and Paragraph 0060:  “The pulse may be split along segment 1070 which may extend from an approximate midpoint of the upstroke of the pulse (a point between the starting point 1010 and maximum point 1060) to an approximate midpoint of the downstroke of the pulse (a point between maximum point 1060 and end point 1020)”:  reference values are based on the midpoints of the pulse and used to help determine the intervals),
calculating a first area under the bio-signal waveform in the systolic time interval, and a second area under the bio-signal waveform in the diastolic time interval (Paragraph 0005:  “For example, the pulse may be split into two separate sections (e.g., a top and bottom section) along the time domain axis. Each portion's area may be measured separately. Each portion's area may then be used to either determine the systolic blood pressure or diastolic blood pressure”); and 
estimating a blood pressure based on the first area in the systolic time interval and the second area in the diastolic time interval Paragraph 0005:  “In some embodiments, the area that is used to determine blood pressure may be measured from two different sections of the PPG signal pulse (e.g., an area of an upper portion of the pulse and an area of a lower portion of the pulse)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Eide (US 20040087863 A1).
Regarding claim 9, Sethi fails to teach a system wherein the weighted value is determined based on at least one of an amplitude of the differential signal and an amplitude of the bio-signal waveform corresponding to the first and the second times.
Eide teaches a system wherein the weighted value is determined based on at least one of an amplitude of the differential signal and an amplitude of the bio-signal waveform corresponding to the first time and the second time (Paragraph 0053:  “Rise time coefficient (.DELTA.P/.DELTA.T) 6 is defined as the relationship between amplitude divided by latency”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time identification of Sethi to include the use of the weighted value of Eide, because it helps in identifying the singular pressure waves for analysis (Paragraph 0015 of Eide).

Claims 10-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Inukai (EP 1195132 A1).
Regarding claim 10, Sethi fails to teach a system wherein the processor is further to obtain the first feature and the second feature by normalizing the first area and the second area based on a first reference value and a second reference value, respectively.
(Abstract:  “A calculator (74) calculates an area of waveform of heartbeat-synchronous pulses of a volume pulse-wave detected by a sensor (40) and is normalized based on a period and an amplitude of each pulse”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Regarding claim 11, Sethi fails to teach a system wherein the processor is further configured to normalize the first area and the second area by dividing the first area and the second area by the first reference value and the second reference value, respectively, or by dividing the first reference value and the second reference value by the first area and the second area, respectively.
Inukai further teaches a system wherein the processor is further configured to normalize the first area and the second area by dividing the first area and the second area by the first reference value and the second reference value, respectively, or by dividing the first reference value and the second reference value by the first area and the second area, respectively (Paragraph 0030 of Inukai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).


Regarding claim 12, Sethi fails to teach a system wherein the processor is further configured to set the first reference value and the second reference value based on an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio- signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase.
Inukai further teaches a system wherein the processor is further configured to set the first reference value and the second reference value based on an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio- signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase (Paragraph 0030 of Inukai).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Regarding claim 21, Sethi fails to teach a method wherein the obtaining the first feature and the second feature comprises normalizing the first area and the second area based on a first reference value and a second reference value, respectively.
Inukai teaches a method wherein the obtaining the first feature and the second feature comprises normalizing the first area and the second area based on a first reference value and a second reference value, respectively (Abstract:  “A calculator (74) calculates an area of waveform of heartbeat-synchronous pulses of a volume pulse-wave detected by a sensor (40) and is normalized based on a period and an amplitude of each pulse”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as a whole improves the accuracy of specific blood pressure measurements (Abstract and Advantage of Inukai).

Regarding claim 22, Sethi fails to teach a method wherein the obtaining the first feature and the second feature comprises setting the first reference value and the second reference value based on at least one of an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio-signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase.  
Inukai further teaches a method wherein the obtaining the first feature and the second feature comprises setting the first reference value and the second reference value based on at least one of an amplitude value of the bio-signal waveform in a systolic phase or a diastolic phase of the bio-signal waveform, an amplitude value of an internally dividing point between two pulse waveform components of the bio-signal waveform, and a maximum amplitude value of the bio-signal waveform in the systolic phase or the diastolic phase (Paragraph 0030 of Inukai).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the normalization performed on the pulse taught by Inukai could be applied to the two specific areas taught by Sethi, because the normalization is only based on the specific amplitude of each identified period and the normalization as (Abstract and Advantage of Inukai).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791